Ogden, P. J.,
on rehearing.—This case is now before ns on a rehearing, it having been dismissed for the-want of jurisdiction in this court. It appears that this case originated in a justice’s court for Galveston county, on a criminal information, and was appealed to the District Court for that county, and the appeal was, upon motion, dismissed, upon the supposition that the District Court of Galveston county had no jurisdiction of criminal cases.
The second clause of Section 1, Article 5, of the Constitution provides that “The Legislature may establish criminal courts in the principal cities within the Stater with such criminal jurisdiction, coextensive with the limits of the county wherein such city may be situated, and under such regulations as may be prescribed by law.’’"
This clause confers upon the Legislature unlimited; power to prescribe by law the character and extent of the-jurisdiction of the criminal court, while Section 1 of the-act of 1870, creating the criminal court for the counties of Galveston and Harris, passed by authority of the Constitution, declares, “That there is hereby created a court of original and exclusive criminal jurisdiction in all cases of felony and misdemeanor for said counties of Galveston and Harris.” We are of the opinion that this act was intended to and did relieve the District Courts of those counties of all jurisdiction of criminal cases, and that the Constitution fully authorized the act. It follows that the District Court of Galveston county has no jurisdiction in criminal cases, and that the court did not err in< dismissing the case from the docket.
There are other interesting questions presented in the brief of counsel for appellant worthy of grave consideration, one of which is in relation to the constitutionality of the law providing that appeals from a justice’s to the-*572District Court shall be final, without an appeal to the Supreme .Court. But this case we think was rightly dismissed from the District Court for want of jurisdiction, and the appeal can confer no jurisdiction upon this court to determine the questions presented.
The action of the District Court is affirmed.
Affirmed.